Citation Nr: 0214295	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a limitation of extension of the right elbow secondary to a 
gunshot wound.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy secondary to a gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  At the time of this rating action 
service connection was in effect, in part, for limitation of 
extension of the right elbow (residual of a gunshot wound), 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  The RO increased the evaluation for 
limitation of motion to 20 percent, recharacterizing it as 
limitation of flexion of the forearm under Diagnostic Code 
5206.  In addition, the RO continued a 10 percent evaluation 
for ulnar neuropathy secondary to a gunshot wound.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained.

2.  The veteran's right elbow disability is manifested by 
limitation of flexion to 90 degrees; greater limitation due 
to weakened movement, atrophy of disuse and limitation pain 
is not shown.

3.  Right ulnar neuropathy is productive of mild 
symptomatology manifested by pain, atrophy of the intrinsic 
muscles of the right hand, decreased sensation of the third 
through fifth fingers and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for limitation of flexion of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5206 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for right ulnar neuropathy are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the historical record, a December 1945 rating 
decision granted service connection for limitation of motion 
of the right elbow, following a gunshot wound with a 
compound, comminuted fracture of the olecranon process.  A 30 
percent rating was assigned.  In October 1948 the RO assigned 
separate ratings for the disability, assigning a 20 percent 
rating for injury to muscle group VIII, right, residual of a 
gunshot wound, and a 10 percent rating for limitation of 
extension of the right elbow, from August 26, 1948.  The RO 
confirmed those ratings in July 1994, and the veteran 
disagreed.  By an April 1995 rating decision the RO awarded 
service connection and a separate 10 percent rating for right 
ulnar neuropathy, from March 31, 1994.  In May 1995 a 
Statement of the Case was issued but the veteran did not 
perfect an appeal. 


In June 1999 the veteran filed a claim for an increased 
evaluation for his right elbow disability and ulnar 
neuropathy.  A VA compensation examination was conducted in 
August 1999 to evaluate the residuals of a gunshot wound to 
the right elbow and peripheral nerve damage from the gunshot 
wound.  At the time of the examination, the veteran reported 
that the symptoms involving his right upper extremities had 
worsened.  He had numbness of the third to fifth digits on 
the right and he complained that he dropped things easily.  
He described some numbness and tingling from the elbow on the 
right side down to the hand and he had no feeling.  He 
indicated that he had trouble holding and picking up things.  
He also reported noting a tremor which he believed had been 
gradually worsening.  It was noted that he had pain, 
weakness, stiffness, subluxation, swelling, inflammation, 
instability, fatigue, and lack of endurance.  There was no 
locking or dislocation.  The veteran described his symptoms 
as being constant, uncomfortable and distressing.  It was 
noted that he was able to brush his teeth, dress himself, 
shower, cook, drive a car, shop and climb stairs.  He had 
trouble with gardening, taking out the trash, pushing a 
lawnmower, and vacuuming due to the weakness and numbness in 
the right upper extremity.  His usual occupation was working 
for a fence company, which he had done for 39 years; he was 
currently retired having last worked in May 1991.  It was 
further noted that he was right-hand dominant.

On examination of the right elbow, there was no heat, 
redness, swelling, effusion, drainage, or instability.  There 
was a 30 degree flexion contracture, with flexion to 90 
degrees on the right, supination to 40 degrees and pronation 
to 40 degrees.  The examiner noted that range of motion was 
apparently limited by a fixed defect.  There was moderate 
pain on palpation of the olecranon area and a soft tissue 
defect in the extensor aspect.  

On neurological examination upper extremity motor function 
was noted to be abnormal.  Jamar dynamometer testing 
indicated that there was decreased grip on the right side.  
Reflexes at the biceps, triceps, and brachial radialis were 
+1 and symmetric.  There was decreased sensation of the right 
upper extremity compared to the left.  Also, there was 
decreased sensation of the right third to fifth digits to 
light touch compared to the remainder of the arm.  There was 
some intraosseous atrophy, particularly in between the third 
through fifth fingers on the right.  X-rays of the right 
elbow showed a fragmented olecranon process of the ulna.  The 
joint space was not significantly narrowed.  The impression 
was incompletely healed olecranon fracture.  The clinical 
diagnosis was status post gunshot wound to the right elbow 
with residual incompletely healed olecranon fracture.  The 
examiner commented that the veteran had pain on a regular 
basis.  He also had weakness, which affected his daily 
activity to some extent, and decreased motion of the right 
elbow.  It was noted that damage was apparently caused from 
the gunshot wound, which most likely damaged the ulnar 
peripheral nerve.  

In a June 1999 VA rehabilitation follow-up report it was 
noted that the veteran had bilateral ulnar and median 
neuropathies but he was only symptomatic in the distribution 
of the right ulnar nerve (sensory).  It was noted further 
that he had continued his use of an elbow pad to decrease 
irritation to the elbow/nerve.  On examination he had 
continued sensation loss in the right ulnar nerve 
distribution.  The diagnosis was ulnar neuropathy.  

In a September 1999 rating decision the RO awarded an 
increased evaluation of 20 percent for limitation of motion 
of the right forearm, now rating it based on limitation of 
flexion under Diagnostic Code 5206, rather than limitation of 
extension.  This was effective from June 15, 1999, the date 
of the claim for an increase.  In addition, the 10 percent 
evaluation for ulnar neuropathy secondary to a gunshot wound 
was continued.  The veteran filed a notice of disagreement 
with the RO's determination.  

At his personal hearing before the hearing officer in January 
2000 the veteran testified that he could move his elbow about 
halfway up before he started to have pain, that he was 
limited to lifting about 20 to 25 pounds and that he had a 
loss of strength in his elbow.  Hearing Transcript (Tr.), p. 
2.  He had not taken any medication for pain except regular 
Tylenol.  Tr., pp. 2-3.  He stated that he had pain all the 
time and used an elbow pad except when he went to bed.  Tr., 
p. 4.  He had difficulty performing yard work and a problem 
distinguishing hot and cold.  Tr., p. 7.  He also testified 
that he was unable to grasp anything for a long period and 
that his ability to write was limited to four or five minutes 
before he had to stop.  Tr., p. 8.  On questioning, the 
veteran testified that was treated by VA for his arm 
disability and did not receive any private treatment.  

The veteran was seen at a VA outpatient clinic in April 2001 
complaining of right elbow pain and numbness of the last two 
fingers.  Range of motion of the arm was 20 to 120 degrees 
and there was intrinsic atrophy of the right hand.  Tinel 
sign was positive over the right elbow.  The impression was 
tardy ulnar palsy.  Electrodiagnostic studies were planned.  

The veteran underwent electromyography (EMG) at a VA facility 
in April 2001. The study was interpreted as abnormal.  In an 
addendum to the EMG consultation report it was noted that the 
veteran had been referred for worsening symptoms in the ulnar 
distribution, especially in the right 3rd, 4th and 5th fingers.  
He had been wearing bilateral elbow pads.  He complained of 
weakness in the right hand.  Examination revealed deformity 
at the right elbow with scar contracture, and atrophy in the 
hand and triceps.  Active range of motion was from 20 to 120 
degrees.  There was intrinsic atrophy of the hand and 
positive Tinel sign over the right elbow.  A manual muscle 
test showed 4/5 deltoid strength with breakthrough weakness.  
There were paresthesias with prolonged hyperflexion of the 
elbow.  It was noted that the veteran had had an abnormal 
electrodiagnostic study and that EMG of select right upper 
extremity muscles was difficult to interpret due to poor 
relaxation and pain.  Relevant impression were that there was 
nerve conduction study evidence suggestive of a right ulnar 
sensory neuropathy affecting the axons, worse since a 1998 
study; nerve conduction study evidence suggestive of a right 
ulnar motor neuropathy with mild slowing across the elbow 
with some improvement since the 1998 study.  Clinical 
correlation of the above studies were recommended.  

A VA orthopedic examination was conducted in April 2002.  It 
was noted that the medical records and claims file were 
reviewed.  The veteran complained of constant severe pain, 
which was decreased with Tylenol and rest.  If he used his 
right upper extremity for daily living activities, the pain 
would go up to 10/10, with numbness and weakness.  He stated 
that he was unable to sustain a grip while engaged in 
activities of daily living such as brushing his teeth, 
feeding and shaving, and that the right elbow was sensitive 
to banging or touch.  On examination there was noticeable 
disuse atrophy of the deltoid, biceps, triceps, and 
brachioradialis plexus muscles of the arm and the 
interosseous muscles of the hand.  There was hypersensitivity 
to thumping or bone percussion of the olecranon and the 
distal end of the humerus.  There was also a positive Tinel 
sign over the right ulnar nerve.  Active range of motion was 
minus 60 to 90 degrees over zero to 145 degrees.  Forearm 
pronation was 50 to 60 over zero to 80.  Supination was 50 to 
30 degrees over zero to 85 degrees.  

Neurological examination of the right upper extremity showed 
decreased light touch sensation from the elbow down, more on 
the ulnar distribution.  There was also decreased two-point 
discrimination over the right ulnar nerve distribution.  
There was noticeable atrophy of the interossei and flexor 
carpi ulnaris.  The grip, finger flexion, finger abduction, 
wrist flexion, and wrist extension were each three over five 
on manual muscle testing.  It was noted that X-rays taken in 
April 2001 were read as showing degenerative changes of the 
biceps insertion with multiple circumscribed calcifications 
consistent with previous tendinous injury or bursitis.  The 
examiner also noted information from an earlier occupational 
therapy report and from the April 2001 electrodiagnostic 
studies.  

The April 2002 examiner noted in summary that the veteran was 
a World War II veteran who had sustained a gunshot wound to 
the right elbow with subsequent decrease in range of motion 
and increase in the elbow Q angle causing strain on the ulnar 
nerve as it passes through the ulnar groove causing the 
syndrome tardy ulnar palsy which was supported by the 
electromyograph and nerve conduction studies serially done.  
The veteran's symptoms were also noted to be supported by the 
occupational therapy findings and on current physical 
examination.

In July 2002 the VA examiner who performed the April 2002 
examination noted that the claims file had been provided to 
him for clarification of the April 2002 orthopedic and 
neurologic examinations.  The examiner noted that on review 
of the claims file, patient interview and examination, the 
veteran reported that his right elbow disability caused 
moderate to severe fatigue and weakness on repetitive use for 
activities of daily living.  He was unable to use it for bi-
manual activities.  On inspection the veteran exhibited 
atrophy of the muscles of the elbow flexors, specifically the 
group five and group six of the right upper extremity and 
also group seven and group eight and group nine which showed 
diffuse atrophy with strength against gravity only.  The 
veteran showed grimacing on active and passive range of 
motion.  The examiner noted that goniometric examination 
showed flexion extension of minus 60 to 90 degrees over zero 
to 145 degrees.  Forearm pronation was 50 to 60 over zero to 
80.  Supination was 50 to 30 degrees over zero to 85 degrees.  
The examiner further noted that tardy ulnar neuropathy also 
had made an impact on the range of motion of the elbow 
causing it to be limited because of pain on ranging.  It was 
"impacted from moderate to severe in degree."

The examiner further noted that the ulnar neuropathy had 
affected the intrinsic hand muscles.  There was moderate 
atrophy of the interossei and flexor carpi ulnaris.  Thumb 
abduction, ring and little finger extension, and abduction of 
the fingers were noted to show strength against gravity.  The 
examiner also reported that there was electromyographic 
evidence suggestive of possible right lower brachial 
plexopathy, which explained some of the disuse atrophy of the 
muscles of the groups five, six, seven and eight.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001). Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 limitation of 
flexion of either forearm to 100 degrees warrants a 10 
percent evaluation; limitation of flexion of either forearm 
to 90 degrees warrants a 20 percent evaluation; limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent evaluation; limitation of flexion of the major 
forearm to 55 degrees warrants a 40 percent evaluation; and 
limitation of flexion of the major forearm to 45 degrees 
warrants a 50 percent evaluation.  Id.

Under Diagnostic Code 5207 limitation of extension of either 
forearm to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the major forearm to 90 degrees warrants a 30 percent 
evaluation; limitation of extension of the major forearm to 
100 degrees warrants a 40 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

The provisions of 38 C.F.R. 4.120 (2001) provide that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc. In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  

Under Diagnostic Code 8516, paralysis of the ulnar nerve, a 
60 percent rating is warranted for the major extremity (50 
percent for the minor extremity) when there is complete 
paralysis with "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers or 
reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  Incomplete paralysis of the ulnar nerve that 
is severe warrants 40 percent major/30 percent minor 
extremity; moderate warrants 30 percent major/20 percent 
minor extremity, and mild warrants 10 percent for the major 
or minor extremity.  38 C.F.R. 4.124a, Diagnostic Code 8516 
(2001).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 
4.2, 4.6 (2001).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and that a part, which 
becomes painful on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The Court of Appeals for Veterans Claims (Court), has 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 3 8 
C.F.R. § 3.321(b)(1) (2001).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2000).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the RO did not specifically address the 
VCAA. Nevertheless, as will be explained, the Board finds 
that the duty to notify and the duty assist have been met 
under the new law.  

The issues before the Board are increased ratings for 
disabilities residual to a gunshot wound of the right upper 
extremity.  Medical evidence is the most relevant type of 
evidence in a case such as this because disability ratings 
are based on such evidence.  In this case, the veteran has 
stated that all treatment for his arm disability is received 
from VA and his VA medical records have been obtained.  These 
include treatment records and records of diagnostic studies.  
Additionally, he has been examined by VA and the examination 
reports are in the claims file.  The various medical records 
reflect objective findings and the veteran's complaints.  The 
veteran also had an opportunity to discuss his disability at 
a personal hearing.  He has been provided a copy of the 
rating decision from which this appeal was taken, the 
statement of the case and supplemental statement of the case, 
and a copy of evidence developed by the Board.  Thus he has 
been informed of the evidence of record and the rating 
criteria for his disabilities, along with an explanation of 
the determinations made in his case.  Inasmuch as he is 
treated only by VA and his medical records have been 
obtained, it is concluded that the requirements of VCAA have 
essentially been satisfied in this case.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Inasmuch as VA has 
satisfied its obligation to notify and assist the veteran in 
this case further development and further expending of the 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.

Right Elbow Limitation of Motion

At the outset, it should be noted that in addition to the 
ratings assigned for limitation of elbow motion and for right 
ulnar neuropathy, both residuals of a gunshot wound, a 
separate rating of 20 percent is in effect for injury to 
Muscle Group VIII, although that rating is not now at issue.  

Although the rating based on limitation of elbow motion was 
previously based on limitation of extension, it is now based 
on limitation of flexion for which the RO assigned a 20 
percent evaluation.  

In order to warrant a 30 percent evaluation under Diagnostic 
Code 5206 the competent evidence must establish that flexion 
of the right elbow is limited to 70 degrees.  During the 
August 1999 examination there was a 30 degree flexion 
contracture and flexion to 90 degrees.  At that time there 
was no heat, redness, swelling, effusion, drainage or 
instability of the elbow.  This evidence is consistent with 
the criteria of Diagnostic Code 5206 for a 20 percent 
evaluation.  At the time of the VA examination in April 2002, 
the veteran was again noted to have right arm flexion to 90 
degrees.  In an addendum to that report the examiner noted 
that the veteran also had ulnar neuropathy that impacted his 
range of motion of the elbow "causing it to be limited 
because of pain on ranging."  However, the examiner did not 
state that there was additional limitation of motion due to 
pain or such factors as weakness, fatigue and lack of 
endurance.  Thus, an increased rating is not warranted for 
limitation of flexion of the elbow.  DeLuca, supra; see also 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The evidence also does not warrant an increase based on 
limitation of extension since Diagnostic Code 5207 provides a 
30 percent rating for flexion limited to 90 degrees, which 
clearly is not shown or approximated in this case.  Nor is an 
increase warranted under any other potentially applicable 
diagnostic code.  Id.  

Right Ulna Neuropathy

The veteran's right ulnar neuropathy is currently assigned a 
10 percent disability evaluation by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, which provides a 10 percent 
rating for mild incomplete paralysis of the ulnar nerve.  A 
higher evaluation of 30 percent is warranted for moderate 
incomplete paralysis.  

In his notice of disagreement the veteran argued that because 
of his ulnar nerve (and elbow) condition he does not have 
strength in his right hand and that his grip and 
"manipulation" are affected.  The medical evidence shows 
decreased sensation of the right third to fifth digits, with 
reduced proprioception and grip in the right hand, although 
abduction of the fingers showed strength against gravity.  
The evidence also shows interosseous atrophy between the 
third through fifth fingers and weakness of the right hand.  
The examiner noted that the ulnar neuropathy had affected the 
intrinsic hand muscles and there was moderate atrophy of the 
interossei and flexor carpi ulnaris.  

A separate evaluation of 20 percent has been assigned for 
moderate impairment to Muscle Group VIII (Diagnostic Code 
5308), which accounts for some of the objective findings 
noted above.  Muscle Group VIII consists of the muscles 
arising from the external condyle of the humerus (the 
extensors of the carpus, the fingers and the thumb, and the 
supinator).  It controls the functions of wrist, finger and 
thumb extension, and abduction of the thumb.  The Board notes 
that according to 38 C.F.R. § 4.55(a) (2001), a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating.  Although the propriety of the RO's assignment of 
separate ratings under Codes 5308 and 8526 is not before the 
Board, the provisions of 38 C.F.R. § 4.14 nevertheless 
preclude the assignment of an evaluation where the same 
manifestations of a disability are shown under different 
diagnoses as it appears in this instance.  It is thus 
concluded that the competent evidence does not show findings 
that specifically meet the criteria for an evaluation in 
excess of the 10 percent currently assigned under diagnostic 
code 8516.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for right ulnar 
neuropathy.  38 U.S.C.A. § 5107 (West Supp. 2002); see also 
Gilbert, supra.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, the Board notes that the RO provided the 
provisions of 38 C.F.R. § 3.321(b)(1) in the October 1999 
SOC, but it did not grant increased compensation benefits on 
that basis.  

Neither does the Board find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, the veteran has not required 
frequent inpatient care for either disability at issue.  
Additionally, he has reported having worked for his last 
employer for almost 40 years and it is not shown that his 
retirement in 1991 was necessitated by the limitation of 
elbow motion or the ulnar neuropathy.  The veteran now works 
as a volunteer at VAMC three days.  Although the significance 
of his disability certainly is acknowledged it is not shown 
to result in "marked" interference with employment.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
limitation of flexion of the right elbow secondary to a 
gunshot wound is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy secondary to a gunshot wound is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

